Case 0:20-mj-06469-PMH Document 90 Entered on FLSD Docket 11/11/2020 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-MJ-06469-HUNT


  UNITED STATES OF AMERICA

  vs.

  RICHARD WASERSTEIN
                                 /

              UNOPPOSED MOTION TO CORRECT BOND ORDER

        Pursuant to Fed. R. Crim. P. 36, Richard Waserstein, through counsel, files this

  unopposed motion to correct bond conditions, which were transcribed inconsistently

  with the Court’s ruling at the bond hearing, and in support thereof states:

        1.     Richard Waserstein was charged via criminal complaint with

  participating in a conspiracy to pay/receive kickbacks, conspiracy to commit money

  laundering, and substantive money laundering on September 25, 2020. [D.E. 1]. The

  argument is not set until February 10, 2021.

        2.     After Mr. Waserstein’s bond hearing on September 30, 2020, this Court

  entered a written order granting bond with the following special conditions:

        a.     $500,000.00 personal surety bond [D.E. 31];

        b.     $100,000.00 10% bond [D.E. 32];

        c.     No contact with co-defendants;

        d.     No selling, pledging, mortgaging, or otherwise encumbering any real

        property they own, until the bond is discharged.

        3.     It is our understanding that at the hearing, however, the Court explained

  that the special condition as to no–contact with co-defendants would not preclude Mr.
                                     MARKUS/MOSS PLLC
                                           -2-
Case 0:20-mj-06469-PMH Document 90 Entered on FLSD Docket 11/11/2020 Page 2 of 3



  Waserstein from communicating with his brothers-in-law, co-defendants Jonathan

  and Daniel Markovich, on the condition they refrain from discussing the instant

  case. Additionally, it is our understanding that at the hearing, this Court explained

  that the special condition as to selling or encumbering real property was limited to the

  property securing the bond: 1124 Kane Concourse, Bay Harbor Islands, Florida

  33154.

       4.     We have spoken with counsel for the Government, Jim Hayes, and he

  agrees that the Court permitted contact with his family members so long as they did

  not discuss the case and that only the property securing the bond was restricted.

  Accordingly, Mr. Hayes does not oppose Mr. Waserstein’s request to correct his

  conditions of bond to reflect the Court’s order as orally pronounced at the bond hearing.

        WHEREFORE, Richard Waserstein respectfully requests that the Court grant

  this motion and that his conditions of bond be modified to allow him to communicate

  with co-defendants Jonathan and Daniel Markovich, on the condition they not discuss

  the case, and that he be permitted to sell or otherwise encumber real property, save for

  the 1124 Kane Concourse property.




                                      MARKUS/MOSS PLLC
                                             -3-
Case 0:20-mj-06469-PMH Document 90 Entered on FLSD Docket 11/11/2020 Page 3 of 3




                                             Respectfully submitted,

                                             MARKUS/MOSS PLLC
                                             40 N.W. Third Street
                                             Penthouse One
                                             Miami, Florida 33128
                                             Tel: (305) 379-6667
                                             Fax: (305) 379-6668
                                             markuslaw.com

                                             By:    /s/ David Oscar Markus
                                                    DAVID OSCAR
                                                    MARKUS
                                                    Florida Bar Number 119318
                                                    dmarkus@markuslaw.com

                                                    and

                                                    /s/ A. Margot Moss
                                                    A. MARGOT MOSS
                                                    Florida Bar Number 091780
                                                    mmoss@markuslaw.com




                                 MARKUS/MOSS PLLC
                                       -4-
